Citation Nr: 1444323	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable initial evaluation for old avulsed fracture of the medial malleolus of the right ankle. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1973 to July 1973 and from July 1974 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, the increased rating claim for the Veteran's old avulsed fracture of the medial malleolus of the right ankle is on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board finds the July 2010 VA examination, the only VA examination associated with the record to address the Veteran's right ankle disability within the context of the rating criteria, is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Specifically, the July 2010 VA examiner did not address the level of functional loss which may be caused by flare-ups of the Veteran's old avulsed fracture of the medial malleolus of the right ankle but only characterized such flare-ups as severe.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Additionally, the Veteran has not been afforded another VA examination since the July 2010 evaluation for his right ankle disability, over four years ago.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (a Veteran is entitled to a thorough and contemporaneous examination, when an examination is necessary).  Thus, for the foregoing reasons, the Board finds that a new VA examination to determine the current severity of the Veteran's old avulsed fracture of the medial malleolus of the right ankle is warranted.

As noted in the Introduction, the issue of a TDIU is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  Here, the record raises the issue of a TDIU.  In the July 2010 VA joints examination report, the Veteran alleged that he is unemployed due to his ankle fracture and that when he was employed he had limitations in his job due to his right ankle condition, for example he had difficulty standing for three to four hours.  The issue of entitlement to TDIU is intertwined with the initial rating claim for the right ankle disability, as such could affect whether the Veteran meets the schedular criteria for a TDIU, thus a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  A remand will also allow for the RO to provide proper notice regarding this issue, complete development, including a VA medical opinion on the matter, and consider the merits of the claim in the first instance.  

The Board also finds that the Veteran's claim for entitlement to nonservice-connected pension is intertwined the issues above.  Id.  The claim for entitlement to nonservice-connected pension also requires a remand for additional development as the August 2010 VA general examination report is inadequate.  See Barr, 21 Vet. App. at 307.  Non service-connected pension benefits are payable to a Veteran who served for 90 days or more during a period of war, which is not in dispute here, and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a Veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2013), see also Brown v. Derwinski, 2 Vet. App. 444, 446 (1992). 

To be eligible for VA pension, the evidence of record must demonstrate that the Veteran is permanently and totally disabled for nonservice-connected disabilities that are not the result of his own willful misconduct.  For the purposes of pension benefits, the person shall be considered to be permanently and totally disabled if such individual is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from (1) any disability which is sufficient to render it impossible for the average person to obtain a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by the VA Secretary to be of such nature or extent as to justify a determination that persons suffering there from are permanently and totally disabled.  See 38 U.S.C.A. § 1502 (a) (West 2002); 38 C.F.R. §§ 3.340 (b), 4.15 (2013). 

The Veteran underwent a VA general examination in August 2010 to assess his level of disability for pension purposes.  The examiner provided diagnoses of old avulsed fracture of the medial malleolus of the right ankle, although this was attributed to the left ankle not the right ankle, lumbar spondylosis, right shoulder impingement, and hypercholesterolemia.  The examiner also noted there was no history of tinea versicolor, no evidence of epidermal cysts upon examination and that the Veteran was a chronic cigarette smoker.  However, the August 2010 VA examiner did not provide clinical findings with respect to lumbar spondylosis or right shoulder impingement based upon the Deluca factors or address flare-ups as required to accurately rate such disabilities.  Therefore, remand is required in order to obtain an examination and an opinion with a complete rationale.

Finally, it appears that the Veteran receives regular treatment from the Caribbean Healthcare System, located in San Juan, Puerto Rico.  Updated VA treatment records, from Caribbean Healthcare System, since January 2011, should be obtained in light of the remand.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and his representative.  This letter should contain notice of the information and evidence necessary to substantiate a claim for a TDIU, and notice of the information and evidence necessary to substantiate a claim for nonservice-connected pension benefits.  The notice letter must inform as to the manner in which disability ratings and effective dates are assigned for awards of disability benefits.  Also, provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to VA.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's updated treatment records, since January 2011, from the VA Caribbean Healthcare System, to include any associated outpatient clinics and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

a.  The examiner must comment on the nature and severity of the symptomatology attributable to the Veteran's service-connected old avulsed fracture of the medial malleolus of the right ankle.  The examiner should report the range of motion of the right ankle, in degrees.  Functional loss should be equated with "moderate" or "marked" limitation of motion.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when right ankle is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

b.  The examiner is also asked to obtain a complete occupational history from the Veteran, and to provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disability(ies), without consideration of his non service-connected disabilities, and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

c.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected and nonservice-connected disabilities are permanent and, when considered in combination, render it impossible for the average person to follow a substantially gainful occupation, and/or render the Veteran incapable of substantially gainful employment.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



